Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 18 January 2022, in which claim 21 has been amended, is acknowledged.
Claims 21-28 are pending in the instant application. 
Claims 21-28 are being examined herein.
Response to arguments of 18 January 2022
 	In view of Applicant’s amendment of 18 January 2022, the rejection of claims 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended independent claim 21 to recite a lysine derivative having an -nitrogen and a -nitrogen. Applicant has amended claim 21 to delete the term “approximately” and to replace the term “associated with” by the term --bound to--.
 	In view of Applicant’s amendment of 18 January 2022, the rejection of claims 21-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, is herein withdrawn. Applicant has amended independent claim 21 to recite an isothiocyanate functional surfactant that comprises a lysine derivative having an -nitrogen and a -nitrogen.
	In view of Applicant’s amendment of 18 January 2022, the rejections of claims 21-28 under AIA  35 U.S.C. 103 over Amara; and over Meijler, are herein withdrawn. Applicant has amended independent claim 21 to recite an isothiocyanate functional surfactant that comprises a lysine derivative having an -nitrogen and a -nitrogen. Amara and Meijler do not teach isothiocyanates comprising a lysine derivative, wherein the -nitrogen of the lysine forms part of an isothiocyanate functional group.


Allowable Subject Matter
Claims 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amara et al. (J. Am. Chem. Chem. Soc. 2009, 131, 10610-10619, cited in PTO-892 of 18 August 2021) describe the closest art, namely a method of inhibiting biofilm formation/growth (Figure 7A) with compound Itc-12
    PNG
    media_image1.png
    139
    202
    media_image1.png
    Greyscale
(Figure 2), which is an isothiocyanate functional surfactant which comprises two nitrogen atoms, one of the nitrogen atoms being part of an isothiocyanate functional group, the other nitrogen being associated with an alkyl or alkanoyl group. Amara teaches targeting QS in P. aeruginosa with isothiocyanates Itc-11, Itc-12, Itc-13, which covalently bind Cys79 in the LasR binding pocket, leading to specific inhibition of QS-regulated gene expression and concomitant reduction of biofilm formation (Abstract). 
The method of Amara does not anticipate, nor does it render obvious a method of the instant application for the following reason: the isothiocyanates taught by Amara are structurally -nitrogen and a -nitrogen, wherein an alkyl substituent comprising at least 8 carbon atoms is bound to the -nitrogen, and further wherein the -nitrogen forms part of an isothiocyanate functional group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/IRINA NEAGU/
Primary Examiner, Art Unit 1627